Citation Nr: 0205225	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  95-21 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral wrist 
disorder.

2. Whether new and material evidence has been submitted that 
is sufficient to reopen a claim of entitlement to service 
connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel





INTRODUCTION

The appellant served on active duty from January 1986 to 
November 1992.  

This matter was last before the Board of Veterans' Appeals 
(the Board) in March 1999.  On that occasion, the Board 
remanded the appellant's claim pertaining to a bilateral 
wrist disability to the Department of Veterans Affairs (VA) 
Regional Office in Waco, Texas (the RO) in order to afford 
the appellant a clarifying VA examination with respect to the 
etiology of his claimed wrist disorder.  The Board also noted 
that by rating decision dated in April 1995, VA had denied 
the appellant's attempt to reopen a claim of entitlement to 
service connection for a back disability and that the 
appellant had arguably filed a notice of disagreement as to 
that denial in July 1995.  The Board directed that the RO 
issue a supplemental statement of the case which addressed 
that matter.  

The record reflects that in February, April and June 1999, 
the RO attempted to contact the appellant by mail to apprise 
him of developments in his claim.  In particular, the April 
1999 letter was intended to apprise the appellant of his role 
in complying with the Board's remand.  The letters were all 
forwarded to an address that had been verified as correct by 
the appellant in May 1997.  The letters were all returned as 
undeliverable, and the U.S. Postal Service reported on the 
returned letters that the addressee had left no forwarding 
address.  

A May 1999 computerized print-out reflects that the appellant 
was  telephonically advised by the VA Medical Center in 
Dallas, Texas of a scheduled VA medical examination, as 
directed in the Board's March 1999 remand.  The record also 
reflects that the number used was the last provided by the 
appellant.  The print-out out also reflects that a copy of 
the scheduling notice was sent to the appellant by mail to 
his last known address and was not returned.  The appellant 
did not report for the examination.

In March 2002, the appellant's VA claims folder was returned 
to the Board, with the notation that he had failed to submit 
evidence requested in the Board's remand and that his 
whereabouts were unknown.

As will be discussed below, the Board is of the opinion that 
given the appellant's apparent disappearance and/or 
unwillingness to apprise VA of his whereabouts, the claims 
are ready for disposition.  


FINDINGS OF FACT

1. Pursuant to the Board's March 1999 remand, the RO made 
reasonable efforts to contact the appellant to further 
develop the evidence and readjudicate the claims at issue.

2. The appellant has failed to respond to the efforts of the 
RO, and has further failed to apprise VA of his 
whereabouts.


CONCLUSION OF LAW

By not responding to the requests of the Board and the RO for 
information and evidence necessary to make a decision on the 
merits of his appeal and by failing to report for a scheduled 
VA examination, the veteran abandoned his claims.
38 C.F.R. § 3.158 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for claimed 
disabilities of the wrist and back.  

In the interest of clarity, the Board will first briefly 
review the law and regulations pertaining to this appeal.  
The factual background will then be described.  Finally, the 
Board will analyze the appellant's claims and render a 
decision.

Relevant law and regulations 

As a general matter, service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned. After the 
expiration of one year, further action will not be taken 
unless a new claim is received. 38 C.F.R. § 3.158(a) (2001).

The applicable regulation pertaining to the failure of 
claimants to report for VA examinations, 38 C.F.R. § 3.655 
(2001), provides: 

(a) General. When entitlement or continued 
entitlement to a benefit cannot be established or 
confirmed without a current VA examination or 
reexamination and a claimant, without good cause, 
fails to report for such examination, or 
reexamination, action shall be taken in accordance 
with paragraph (b) or (c) of this section as 
appropriate. Examples of good cause include, but 
are not limited to, the illness or hospitalization 
of the claimant, death of an immediate family 
member, etc. For purposes of this section, the 
terms examination and reexamination include periods 
of hospital observation when required by VA.

(b) Original or reopened claim, or claim for 
increase. When a claimant fails to report for an 
examination scheduled in conjunction with an 
original compensation claim, the claim shall be 
rated based on the evidence of record. When the 
examination was scheduled in conjunction with any 
other original claim, a reopened claim for a 
benefit, which was previously disallowed, or a 
claim for increase, the claim shall be denied. 

38 C.F.R. § 3.655 (2001); see Engelke v. Gober, 10 Vet. App. 
396 (1997); see Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991), also citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380, 384-85 (1947).  

Factual background

Service medical records reflect that the appellant complained 
of left wrist pain in February 1990 and March 1990.  Service 
medical records dated in July 1991 note that the appellant 
had been suffering from chronic right wrist pain.

The appellant was discharged from service in November 1992; 
he declined a discharge physical examination. Later in 
November 1992, the appellant filed a claim of entitlement to 
service connection for wrist and back disabilities with VA 
and was scheduled for an examination.  He failed to report 
for a scheduled VA physical examination.  His claims were 
denied in a March 1993 VA rating decision. 
He filed a notice of disagreement as to the wrist condition 
in November 1993; his back disorder was not mentioned.  In 
July 1994, the RO issued a Statement of the case as to both a 
back disability and a bilateral wrist disability.  Later in 
July 1994, the appellant filed a substantive appeal (VA Form 
9) in which only a wrist injury was mentioned.

The appellant reported for a VA examination in August 1994.  
The examiner did not have access to the appellant's pertinent 
treatment records.  During the examination, the appellant 
explained that he hurt his wrists and back in service from 
lifting heavy ammunition rounds.  The appellant was diagnosed 
with tendinitis of the long extensor of the thumbs or 
Dequervain's syndrome to a mild degree as well as history of 
sprain of the lumbosacral spine.  The examiner did not offer 
any opinion as to etiology or relationship between the 
current diagnosis and the in-service symptoms.

In April 1995, the RO again denied service connection for a 
back disorder and bilateral wrist condition.  In June 1995, 
the RO issued a supplemental statement of the case as to the 
wrist disability.  In July 1995, the appellant filed 
correspondence inquiring as to the status of his back claim.  
Subsequent correspondence from the RO to the appellant was 
returned as undeliverable.  The appellant canceled a 
scheduled May 1997 personal hearing at the RO.

As indicated in the Introduction, the Board remanded this 
case in March 1999 so that a VA examination of the appellant 
could be scheduled.  In addition, the Board construed the 
appellant's July 1995 communication as a notice of 
disagreement as to the back issue as requested that the RO 
issue a supplemental statement of the case as to that issue.  
The RO has been unable to locate the appellant, and he failed 
to report for a scheduled VA examination.

Analysis

The VCAA

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (VCAA) was made law.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126].

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  Regulations have been implemented 
in support of the VCAA.  66 Fed. Reg. 45,620 (August 29, 
2001) [to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  

In this case, as will be discussed further below, VA 
attempted to provide assistance to the appellant, to include 
furnishing a physical examination.  Through no fault of VA 
those efforts were unsuccessful.  Specifically, this matter 
was remanded by the Board in March 1999 in part to afford the 
appellant a clarifying VA medical examination.  Although 
attempts were made to apprise the appellant of the scheduling 
of this examination, as well as obtain release forms so as to 
obtain updated medical records, the appellant has failed to 
keep VA apprised of his location and these efforts have been 
for naught.  

Discussion

Given the above factual background, and for reasons which 
will be explained in detail below, the Board finds that the 
appellant has abandoned his claims within the meaning of 38 
C.F.R. § 3.158 (2001).

As did its predecessor statute, the VCAA obligates VA to 
assist a claimant in obtaining available evidence and 
clarifying medical information.  However, if a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence. 
See Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190 (1991); Hayes v. Brown, 5 Vet. 
App. 60 (1993).  The appellant has specifically been informed 
of his duty to cooperate with VA.  See the Board's March 1999 
remand, page 7 as well as a letter from the RO to the 
appellant dated April 12, 1999.

It is well-established that it is the claimant's 
responsibility to keep VA advised of his whereabouts in order 
to facilitate the conduct of medical inquiry.  If he does not 
do so, "there is no burden on the part of the VA to turn up 
heaven and earth to find him." See Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).   Clearly, the appellant has not 
complied with this predicate burden.  Moreover, a claimant 
failing to report for a scheduled examination must show good 
cause for so doing.  See 38 C.F.R. § 3.655 (2001); Engelke v. 
Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 
2 Vet. App. 307, 311 (1992).

The record in this case reveals that the appellant was 
scheduled for a VA examination pursuant to the Board's March 
1999 remand in order to develop his claim of service 
connection.  He failed to report and has not provided any 
information as to the reasons for his absence or, indeed, his 
whereabouts.  It appears that the last contact the appellant 
had with VA was in 1997, approximately five years ago, when 
he canceled a scheduled personal hearing.  The last written 
communication from the appellant appears to have been in 
1995, approximately seven years ago.

It is plain from the record before the Board that the 
appellant has been advised of what was required of him to 
adjudicate the claim, but he has failed to comply. 
See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  There has been no 
correspondence or contact from the appellant in recent years.   
The appellant has not responded to numerous VA 
correspondence. 

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties. 
Clear evidence to the contrary is required to rebut the 
presumption of regularity. See Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), [citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  While the 
Ashley case dealt with regularity of procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO. 
In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity. 
It is therefore presumed that timely notice of the scheduled 
VA examination was sent to the appellant at his most recent 
address of record.

The facts in this case are clear. The appellant failed to 
report for a VA examination which was requested by the Board.  
No good cause for his failure to report has been 
demonstrated.  He also failed to respond to the RO's letter 
dated April 12, 1999 requesting information concerning 
medical treatment.  He has not kept VA apprised of his 
current whereabouts.  His claim is therefore considered to be 
abandoned. See 38 C.F.R. § 3.158 (2001).

In Morris v. Derwinski, 1 Vet. App. 261 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  The 
Court in Morris noted that the Supreme Court had held that 
everyone dealing with the Government was charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations, citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380 (1947).  The Court found that even though the veteran may 
have been ignorant of the abandonment provisions of 38 C.F.R. 
§ 3.158(a), he was necessarily charged with knowledge of the 
regulation. Here, in light of the Board's remand the 
appellant was plainly on notice of the necessity of 
submitting to further medical inquiry.

With respect to the claim of entitlement to service 
connection for a back disability, it is now well-settled that 
the filing of a notice of disagreement commences an appeal 
and as such is sufficient to confer appellate jurisdiction to 
the Board. Manlincon v. West, 12 Vet. App. 238 (1999).  
However, as is noted above, the appellant has not been heard 
from since May 1997, and all subsequent attempts to contact 
him have failed.  Although the law would therefore normally 
require that the appellant be furnished a statement of the 
case pertaining to the issue of service connection for a back 
disorder, it has been observed that "the law does not 
require a useless act."  Winters v. West, 12 Vet. App. 203, 
207 (1999) (en banc).  In this circumstance, the Board is of 
the opinion that a mailing of a statement of the case to the 
appellant would be fruitless, as it is clear that prior 
attempts to contact him have failed and he has not furnished 
VA with an updated address.  Thus, the appellant has failed 
to complete his appeal, and the claim will therefore be 
dismissed.  
See 38 U.S.C.A. § 7105(a) [A request for appellate review by 
the Board of a decision by the RO is initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case has been furnished)] see also 38 C.F.R. 
§ 20.200 (2001).

In light of the abandonment of this appeal, there remain no 
allegations of error of fact or law for appellate 
consideration. Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  In essence, 
a "case or controversy" involving a pending adverse 
determination that the appellant has taken exception to does 
not currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994) [quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992)]. Accordingly, the Board is without jurisdiction to 
review the appeal with respect to these issues and, 
therefore, the appellant's claims are dismissed.

In summary, because the appellant has failed, without good 
cause, to report for scheduled VA examinations and to 
otherwise cooperate with VA, his claims are deemed abandoned 
and are therefore dismissed.


ORDER

The appellant's claim of entitlement to service connection 
for bilateral wrist disability is dismissed.

The appellant's attempt to reopen a claim of entitlement to 
service connection for a back disability is dismissed.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

